Title: From George Washington to John Hancock, 4 December 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge 4th December 1775

I had the honor of writeing to you the 30th Ulto incloseing Inventory of the Military Stores, taken on board the Brig Nancy, by Capt. Manly of the Armed Schooner Lee—I have now to inform you that he has Since sent into Beverly, a Ship named the Concord, James Lowrie Master, from Grenock in Scotland bound to Boston. She has on board dry goods & Coals to the value of £3606.9.7 Stg Shipd by Crawford Anderson & Co. & Consigned to James Anderson Merchant in Boston—it is mention’d in the Letters found on board that this Cargo was for the use of the Army, but on a Strict examination I find it is realy the property of the Shippers & the person to whom Consigned, pray what is to be done with this Ship & Cargo? and what with the Briga. which brought the Military Stores?
It was agreed in the Conference Last October “that all vessells employed merely as Transports & unarmed, with their Crews be Set at Liberty upon giveing Security to return to Europe but that this Indulgence be not extended Longer than till the first of April next.[”]
in the shippers Letter they mention, “you must procure a Certificate from the General & Admiral, of the Concords being in the Government Service, Such as the Glasgow Packett brought with her, which was of great Service, procured a Liberty to arm

her which was refused us. allso gave her a prefference for Some recruits that went out in her[”]—in another part of their Letter they Say—“Captain Lowrie will deliver you the Contract for the Coals, we gave it to him, as it perhaps might be of use as a Certificate of his ship being employed in the Government Service[”]—every Letter on board breathes nothing but enmity to this Country, & a vast number of them there are.
It is Some time Since I recommended to the Congress, that they woud institute a Court for the trial of Prizes made by the Continental Armed vessells, which I hope they have ’ere now taken into their Consideration, otherwise I shoud again take the Liberty of urgeing it in the most pressing manner.
The Scandalous Conduct of a great number of the Connecticut troops has Laid me under the necessity of Calling in a body of the Militia, much Sooner than I apprehended there woud be an occasion for Such a Step, I was affraid Some time ago that they woud incline to go home when the time of their Inlistment expired. I calld upon the officers of the Severall Regiments to Know, whether they Coud prevail on the men to remain untill the first of January or till a sufficient number of other forces Coud be raised to Supply their place. I Suppose they were deceived themselves, I Know they deceived me, by assureances that I need be under no apprehension on that Score, for the men woud not Leave the Lines—Last friday Shewed how much they were mistaken, as the Major part of the troops of that Colony, were goeing away with their Arms & Amunition, we have however by threats, perswasion & the Activity of the people of the Country who Sent back many of them that had Set out prevaild upon the most part to Stay[.] there are about 80 of them missing.
I have Call’d in 3000 men from this Province and General Sullivan who lately returned from the Province of New Hampshire, haveing informed me that a number of men were there ready at the Shortest notice, I have demanded 2000 from that Province, these two bodies I expect will be in by the 10th inst: to make up the defficiency of the Connecticut men, whom I have promised to dismiss on that day, as well the numbers to whom I was Obliged to grant Furloughs before any woud Inlist.
As the Same deffection is much to be apprehended, when the

time of the Massachusetts Bay, Newhampshire, & Rhode Island Forces are expired, I beg the attention of Congress to this Important Affair.
I am informed that it has been the Custom of these provinces in the Last War, for the Legislative power, to order every town to provide a certain quota of men for the Campaign—this or Some other mode shoud be at present adopted as I am Satisfied the men Cannot be had without this, the Congress will please to take into their imediate Consideration my Suspicions on this head I shall allso Comunicate to the Governors Trumbull & Cooke allso to the New Hampshire Convention.
The Number Inlisted in the Last week are about 1300 men, by this you See how Slow this important work goes on—inclosed is a Letter wrote to me by General Putnam, reccomending Colonel Babcock to the Brigadier Generalship now Vacant in this Army—I Know nothing of this Gentleman, but I wish the vacancy was filld, as the want of one is attended with very great inconveniencies.
An Express is just Come in from General Schuyler, with Letters from Colonel Arnold & General Montgomery, Coppies of which, I have the honour to inclose you, upon the whole I think Affairs Carry a pleaseing Aspect in that Quarter[.] the reduction of Quebec is an Object of Such great importance that I doubt not the Congress will give every assistance in their power for the Accomplishing it this Winter.
by the Last Accounts from the Armed Schooners Sent to the River St Lawrence, I fear we have but little to expect from them, they were falling Short of provision, & mention that they woud be obliged to return, which at this time is particularly unfortunate, as if they chose a proper Station, all the vessells Comeing down that river must fall into their hands—the plague trouble & vexation I have had with the Crews of all the armed vessells, is inexpressable, I do believe there is not on earth, a more disorderly Set, every time they Come into port, we hear of Nothing but mutinous Complaints, Manlys Success has Lately, & but Lately quieted his people[.] the Crews of the Washington & Harrison have Actually deserted them, So that I have been under the necessity of ordering the Agent to Lay the Later up, & get hands for the other on the best terms he Could.

the House of representatives & the Honble Board have Sent me a vote of theirs, relative to the harbour of Cape Cod, which you have herewith—I Shall Send an Officer thither, to examine what Can be done for its defence, tho I do not think I Shall be able to give them Such Assistance as may be requisite, for I have at present neither men, powder, or Cannon to Spare.
the great want of powder is what the Attention of Congress Should be particularly applied to, I dare not attempt anything Offensive, Let the temptation or advantage be ever So great, as I have Not more of that most essential article than will be absolutely necessary to defend our Lines, Shoud the enemy Attempt to attack them.
By recent information from Boston, Genl Howe is goeing to Send out a number of the Inhabitants in order it is thought to make more room for his expected reinforcements, there is one part of the information that I Can hardly give Credit to. A Sailor Says that a number of these Comeing out have been innoculated, with design of Spreading the Smallpox thro’ this Country & Camp. I have Communicated this to the General Court & recomended their attention thereto.
they are arming one of the Transports in Boston, with which they mean to decoy Some of our armed vessells, as we are apprized of their design, I hope they will be disapointed.
My best respects wait on the Gentlemen in Congress, & I am Sir Your most Humb. & Ob. Sert

Go: Washington


P.S. I was misinformd when I mentiond that one Regimt had arrived at Boston, a few Companys of the 17th & Artillery were all that are yet come—Near 300 persons are Landed on point Shirly from Boston.

